REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Gormley et al. (U.S. Patent Pub. No. 2008/0051294) and the secondary reference of Shchepinov et al. (U.S. Patent Pub. No. 2007/0219367), and no additional prior art was identified that teaches or suggests methods for sequencing as currently claimed.  Gormley teaches sequencing nucleic acids and distinguishing between nucleic acid sequences on an array, wherein a genomic DNA strand to be sequenced is ligated to one of a plurality of hairpin constructs fixed and spaced on the array, wherein a primer functions as part of the hairpin construct and is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescent group from the incorporated nucleotide is cleaved after detection, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only one nucleotide is incorporated during a cycle, and wherein the block is removed to enable another single nucleotide incorporation complementary to the second base of the genomic DNA strand (see paragraphs 5, 6, 56 and Figure 1 and Figure 2).  Thus, the design and mode of operation of the methods of Gormley is fundamentally different from the methods as currently claimed, wherein a first polynucleotide to be sequenced comprises a capture molecule and is covalently bound to a bead that is attached to a substrate, and wherein a primer is hybridized to a first region of the first polynucleotide (see Figure 4 of the specification).  In contrast, Gormley teaches ligation of a genomic fragment to a hairpin primer that is fixed to a substrate (array).  In addition, Gormley does not teach a second oligonucleotide comprising a fragment isolated from a biological source that is complementary to a second region of the first polynucleotide. The secondary reference of Shchepinov does not make up for the deficiencies of Gormley. 
Finally, claims 29, 30, 35, 36, 40 and 42 that were non-elected claims to additional species, are rejoined with claims 23-28, 31-34, 37-39, 41 and 43 as provided by 37 CFR 1.141, since these claims depend from or otherwise require all the limitations of an allowable generic claim.  These claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637